DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 1/22/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2011/0193113) in combination with Coman et al (US 6420199)
With respect to claim 1,Joeng et al teach  a micro light emitting diode having a high light extraction efficiency comprising: a bottom conductive layer”140”; a light emitting layer structure”130,120,110” on the bottom conductive layer”140”; a top conductive structure “112”on the light emitting layer; a bottom dielectric layer”165” positioned between the bottom conductive layer and the light emitting layer; and a conductive side arm “170”connecting a sidewall of a bottom layer of the light emitting layer”110,120,130” and the bottom conductive layer”140”.(fig.1 and related description)
With respect to claim 9, Jeong et al do not teach the micro light emitting diode, wherein the bottom dielectric layer is a composite reflective layer. (fig2)
With respect to claim 10, Jeong et al do not teach the micro light emitting diode, wherein the composite reflective layer includes multiple layers comprising at least an insulating reflective dielectric layer and a composite metal reflective layer, and the composite metal reflective layer is positioned at bottom of the insulating reflective dielectric layer and contacts the bottom conductive layer.(fig.2)
With respect to claim 11, Jeong et al do not teach the micro light emitting diode, wherein the composite metal reflective layer has multiple layers. (fig.2)
With respect to claim 12, Jeong et al do not teach the micro light emitting diode, wherein the insulating reflective dielectric layer further comprises a top insulating dielectric layer and a bottom Bragg mirror.(fig.2)
With respect to claim 13, Jeong et al do not teach the micro light emitting diode, wherein the top insulating dielectric layer has no less than three layers. (fig.2)
With respect to claim 14, Jeong et al do not teach the micro light emitting diode, wherein material of the top insulating dielectric layer is metal oxide.
With respect to claims 9-14, Coman et al teach light emitting diode, wherein the bottom dielectric layer is a composite reflective layer comprising multiple layers of insulation reflection layer and metal reflection layers “14,16”. (see fig.2).  It would have been obvious to one of ordinary skill in the art to modify the invention of Jeong et al as modified by teaching of forming dielectric layer by DBRS to improve efficiency. (fig.2)
With respect to claim 19, modified invention of Jeong et al would teach the micro light emitting diode, wherein the micro light emitting diode has a light extraction efficiency of at least 20%  because improving the efficiency through conductive layer and DBRs (current diffusion layer(see para 0049)
With respect to claim 20, Modified invention of Jeong et al would teach the micro light emitting diode, wherein the micro light emitting diode has a light extraction efficiency of at least 40% because Jeong teach improving the efficiency through conductive layer (current diffusion layer (see para 0049)
Claims 2-8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust the following limitations of  “ the micro light emitting diode, wherein lateral width of the bottom conductive layer is larger than that of the bottom dielectric layer, so that the bottom conductive layer has a protruded top extending outside of the bottom dielectric layer; and one end of the conductive side arm is connected to a bottom layer of the light emitting layer and at least part of another end of the conductive side arm is connected to and supported on the protruded top of the bottom conductive layer as claimed in claim 15, the micro light emitting diode, wherein lateral width of the bottom dielectric layer is not less than width of bottom of the light emitting layer a claimed in 16 ; the micro light emitting diode, wherein the conductive side arm has an inverted L shape as claimed in claim 17;   the micro light emitting diode, wherein the conductive side arm is attached and connected to a sidewall of the bottom dielectric layer as claimed in claim 18. 
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust the micro light emitting diode, further comprising an ohmic contact layer positioned between the top conductive structure and the light emitting layer and their dependent claim limitations as recited in claims 2-8
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816